Citation Nr: 1443087	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  10-44 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Salem, VA


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at Heritage Hospital in Greenville, North Carolina on December 23, 2009.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran reportedly served on active duty from April 1975 to June 1976 (the record before the Board does not include a DD Form 214 or a service department verification of his service).  This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 administrative decision by the Department of Veterans Affairs (VA) Medical Center (MC) in Salem, Virginia, which denied payment or reimbursement for unauthorized medical expenses incurred at Heritage Hospital in Greenville, North Carolina on December 23, 2009  (the original decision identifies "Eastern Radiologists INC" as the specific vendor).

In July 2014, a Travel Board hearing was held before the undersigned; a transcript is associated with the record.


FINDINGS OF FACT

1.  On December 23, 2009, the Veteran arrived at the emergency room at Heritage Hospital and received treatment, and such care was not authorized by VA in advance.

2.  At the time the treatment was furnished at Heritage Hospital, the Veteran was enrolled in the VA health care system and had received medical services within the preceding two-year period, was financially liable to Heritage Hospital for the treatment, had no coverage under a health plan contract for payment or reimbursement for the treatment, had no contractual or legal recourse against a third party to extinguish his liability (the treatment was not for an accident or work-related injury), and this treatment was not eligible for reimbursement under 38 U.S.C.A. § 1728 (the treatment is not alleged to be related to a service-connected disability).

3.  A prudent person would reasonably have considered that delay in seeking immediate medical attention, which the Veteran received on December 23, 2009, would have been hazardous to life or health.

4.  It is not shown that a VA or other federal facility/provider was feasibly available to provide the necessary medical care that the Veteran received at Heritage Hospital on December 23, 2009.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred at Heritage Hospital on December 23, 2009 are met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-1005.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  As this decision grants the benefit sought, no further discussion of the VCAA is necessary. 

Legal Criteria, Factual Background, and Analysis

The Veteran has filed a claim for payment or reimbursement for the cost of unauthorized private medical expenses incurred at Heritage Hospital on December 23, 2009.

Evidence of record (including the Veteran's testimony and his profile in the electronic Veterans Benefits Management System (VBMS)) indicate that the Veteran is service connected for tinnitus only; there is no suggestion or contention that the Veteran's medical treatment in question of December 23, 2009 was in any manner related to service-connected tinnitus.  Evidence of record indicates that the Veteran is not covered by health insurance (and not eligible for Medicaid), and is enrolled in the VA healthcare system.  

The basic facts are not in dispute.  On December 23, 2009, the Veteran sought medical treatment at the emergency department of Heritage Hospital.  He complained of right sided abdominal pain that extended up the midsternum intermittently for the prior two weeks.  The Veteran reported nausea, vomiting, diarrhea, chest pain and diaphoresis with pain.  The Veteran reported at that time that he was HIV positive and had a personal family history of heart disease.  The Veteran reported that he had tried over-the-counter Prilosec for 14 days with no relief.  Diagnostic testing and imaging was completed.  Diagnoses of cholelithiasis, right quadrant abdominal pain, and nausea and vomiting were noted for the encounter.  The Veteran was discharged with prescription medication instructions as well as instructions to "return to the ED without fail if he develops increasing abd pain, nausea with vomiting unable to be controlled with meds, fever or chills."  The Veteran was otherwise instructed to contact a doctor for follow-up in five days.

Generally, the admission of a veteran to a non-VA hospital at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54.  In this case, the Veteran has not claimed, and the record does not show, that his care at Heritage Hospital was authorized in advance.  Therefore, payment for the private medical treatment received on December 23, 2009 is not warranted for the expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703 based on prior authorization.

Nevertheless, payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities shall be authorized if the criteria under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1005 are met.  To be eligible for reimbursement under this authority, all of the following conditions must be satisfied:

a. The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

b. The claim for payment or reimbursement is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; 

c. A VA or other Federal facility was not feasibly available and an attempt to use such a facility beforehand would not have been considered reasonable by a prudent person; 

d. At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services within the 24-month period preceding the emergency treatment; 

e. The veteran is financially liable for the treatment; 

f. The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment; 

g. If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted, without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and 

h. The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.

76 Fed. Reg. 79,067, 79,071 (Dec. 21, 2011) (codified at 38 C.F.R. § 17.1002(a)-(h) (2013)).

The Expansion of Veteran Eligibility for Reimbursement Act, Pub. L. No. 111-137, 123 Stat. 3495 (2010), also amended 38 U.S.C.A. § 1725; however, these amendments only are effective and apply with respect to emergency treatment furnished on or after February 1, 2010, such is not the case here.

Under 38 U.S.C.A. § 1725, the definition of the term "emergency treatment" is defined as medical services furnished, in the judgment of the Secretary, (1) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (2) when such services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (3) until such time as the Veteran can be transferred safely to a Department facility and such facility is capable of accepting such transfer.  38 U.S.C.A. § 1725(f)(1).

The regulations do not require that a veteran's treatment actually be proven emergent from a purely medical standpoint in order to qualify for payment or reimbursement.  Rather, it need be demonstrated only that the initial evaluation and treatment was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, that is, placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.1002(b).

The Board notes that the evidence of record as previously described shows that the medical treatment in question on December 23, 2009 was provided in a non-VA facility (Heritage Hospital).

The evidence of record, including the Veteran's testimony, reflects that the Veteran had been enrolled in the VA health care system and received medical services within the past two years before he was treated in the emergency room at Heritage Hospital on December 23, 2009.  The Veteran's testimony at his July 2014 hearing credibly reflected that he had been receiving his primary medical care at VA facilities during the pertinent period and the Board notes that the VAMC has denied the Veteran's claim specifically and exclusively on the bases that the Veteran was deemed not to be experiencing a medical emergency and that VA facilities were deemed to be feasibly available at the time.  The Board considers it notable that the VAMC has not indicated that the Veteran failed to qualify for reimbursement due to any deficiency in his history of enrolling for or receiving VA treatment; the Board finds that the available evidence (including the Veteran's uncontradicted testimony) reasonably indicates that the Veteran had been enrolled in the VA health care system and received medical services within the past two years before he was treated in the emergency room at Heritage Hospital on December 23, 2009.

Further, at the time of private hospital treatment, the Veteran had no coverage under a health plan contract, and the billing statements indicate that he was personally liable for the cost of treatment.  There is also no indication that the Veteran's condition treated at Heritage Hospital was caused by an accident or work-related injury such that the Veteran would have a claim (contractual or legal recourse) against a third party to extinguish his liability.

He was discharged home from the emergency room as soon as the initial emergency evaluation and treatment was concluded.

As the Veteran was seeking treatment for symptoms clearly unrelated to his single service-connected disability of tinnitus, the Veteran is not eligible for reimbursement for the treatment provided by Heritage Hospital under 38 U.S.C.A. § 1728.

As to whether a medical emergency existed, the Board observes that the regulation indicates that an emergency exists if a prudent layperson would have reasonably expected that delay in treatment would be hazardous to life or health.  The Veteran arrived on his own at the emergency room because he believed his situation to be an emergency.  His symptoms featuring abdominal pain, nausea, vomiting, diarrhea, chest pain and diaphoresis had not responded to over the counter medications and the emergency medical personnel at Heritage Hospital conducted substantial testing and prescribed medication with instructions that the Veteran must return to the emergency department "without fail" if the symptoms increased (suggesting a legitimacy to the Veteran's perception that the symptoms were reflected possible emergency).  The contemporaneous documentation of the Heritage Hospital emergency room visit indicates that the Veteran reported his history of HIV and his family history of heart disease, and the Veteran credibly explained during his July 2014 Board hearing that his chest and abdominal pain had become "severe" and that "I'd never had my appendix out.  I didn't know what was going on.  It was just - it was pretty severe, and so we went up to - we took off - we're only like 15 miles from Heritage Hospital - from where my house is, and that's the closest hospital, so we went there to the emergency room."  The Veteran explained that his symptoms were attributed to his gall bladder by the Heritage Hospital emergency department.  They offered to remove his gall bladder at that time but they approved when the Veteran asked if it would be acceptable for him to wait to consult with a VA doctor and follow up treatment through VA; the Veteran described that he eventually had his gall bladder removed through VA.

The Veteran essentially contends that his undiagnosed (at the time) gall bladder symptoms manifested in a manner that raised a reasonable belief that he could be experiencing a heart attack (considering his family history) or an appendix rupture; both possibilities would be urgent medical emergencies.  The Board finds that it is conceivable for one with an average knowledge of health and medicine that without having received immediate medical attention, there might have been serious health consequences.

Finally, the Board concludes that there was no VA facility that was feasibly available to the Veteran.  The Veteran has credibly testified, including at the July 2014 Board hearing, that "we didn't drive to the VA is because it's an hour and forty-five minutes from where I live."  This is consistent with the Veteran's written testimony (in an undated statement of record) that "I was experiencing severe abdominal distress and pain and was also having chest discomfort.  The hospital I chose was 21 minutes away from my house whereas the VA hospital in Durham, NC was over 1-1/2 to 2 hours away, depending on traffic."  There is no contrary information of record, nor does has the Board's review of information revealed any persuasive indication that the Veteran had more timely access to an appropriate VA medical facility.  The fact that the Veteran would have been required to travel such a distance to be seen at the nearest appropriate VA medical facility, where he reportedly did seek follow-up treatment following the single emergency room visit at Heritage Hospital, tends to support the Veteran's contention that a VA facility was not feasibly available to provide timely treatment when the Veteran reasonably believed he may be experiencing an emergency of the urgency of an appendix rupture or a heart attack.  In light of this and the applicable standard of what a prudent layperson would consider to be reasonable in attempting to use a VA facility beforehand, the Board concludes that a VA facility was not feasibly available to the Veteran.

In sum, the Board finds that it was reasonable and prudent for the Veteran to decide that delay in seeking immediate medical attention on December 23, 2009 would have been hazardous to his life or health, and that a VA facility was not feasibly available at that time.  Accordingly, the criteria for payment or reimbursement of the unauthorized medical expenses resulting from the non-VA medical treatment at Heritage Hospital on December 23, 2009 are met.


ORDER

The appeal seeking payment or reimbursement of unauthorized medical expenses incurred at Heritage Hospital on December 23, 2009 is granted.



____________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


